


Exhibit 10.21




ASSIGNMENT AND ASSUMPTION AGREEMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) dated as of May 10, 2011,
among SLG STARS MORTGAGE LOAN LLC., a Delaware limited liability company (“SLG
Mortgage”), having an address at 420 Lexington Avenue, New York, New York 10170,
SLG STARS MEZZ LOAN LLC, a Delaware limited liability company (“SLG Mezz” and
together with SLG Mortgage, “SL Green” or “Assignor”), having an address at 420
Lexington Avenue, New York, New York 10170, and KBS GKK PARTICIPATION HOLDINGS
I, LLC, a Delaware limited liability company (“Assignee”), having an address at
620 Newport Center Drive, Suite 1300, Newport Beach, CA 92660.
WHEREAS, this Agreement relates to:
(a) that certain Loan Agreement dated as of April 1, 2008, between the borrowers
named therein (collectively, “Borrower”) and Goldman Sachs Mortgage Company
(“Goldman”), as successor-in-interest to Goldman Sachs Commercial Mortgage
Capital, L.P., Citicorp North America, Inc. (“Citi”) and SL Green Realty Corp.,
as predecessor in interest SLG Mortgage,, collectively, as the “Senior Lender”
(as amended by that certain Amendment to Loan Agreement dated as of August 22,
2008, that certain Second Amendment to Loan Agreement dated as of March 9, 2010,
that certain letter Re: Omnibus Extension of Loan Agreements dated as of March
13, 2011, (the “First Extension Letter”), that certain letter Re: Omnibus
Extension of Loan Agreements dated as of April 15, 2011, (the “Second Extension
Letter”), and that certain letter Re: Omnibus Extension of Loan Agreements dated
as of April 29, 2011, (the “Third Extension Letter”), the “Senior Loan
Agreement”), whereby Senior Lender made a loan to Borrower in the original
principal amount of $250,000,000 (the “Senior Loan”), which Senior Loan is now
evidenced by (1) that certain Amended and Restated Promissory Note A-1 made by
Borrower to Goldman in the original principal amount of $120,157,427.31 (the
“Goldman Senior Note”), (2) that certain Amended and Restated Promissory Note
A-2 made by Borrower to Citi in the original principal amount of $93,455,236.35
(the “Citi Senior Note”), and (3) that certain Amended and Restated Promissory
Note A-3 made by Borrower to SL Green in the original principal amount of
$35,697,282.81 (the “SL Green Senior Note”; together with the Goldman Senior
Note and the Citi Senior Note, the “Senior Notes”), and secured by, among other
things, certain mortgages made by the Borrower in favor of Senior Lender
(collectively, the “Senior Mortgages”), which Senior Mortgages encumber the real
property more particularly described herein (collectively, the “Premises”);
(b) that certain Junior Mezzanine Loan Agreement dated as of August 22, 2008,
between GKK Stars Junior Mezz 2 LLC (“Junior Mezzanine Borrower”), as borrower,
and Goldman, Citi and SL Green Realty Corp., as predecessor in interest to SLG
Mezz, as the “Junior Mezzanine Lender” (as amended by that certain Amendment to
Junior Mezzanine Loan Agreement dated as of August 22, 2008, the First Extension
Letter, the Second Extension Letter, and the Third Extension Letter, the “Junior
Mezzanine Loan Agreement,” and together with the Senior Loan Agreement, the
“Loan Agreements”), whereby Junior Mezzanine Lender is the owner and holder of a
loan to Junior Mezzanine Borrower in the original principal amount of
$99,329,673.13 (the “Junior Mezzanine Loan” and together with the Senior Loan,
the “Loans”), which Junior Mezzanine Loan is evidenced by (1) that certain
Mezzanine Promissory Note A-1

4641-007 Doc#45

--------------------------------------------------------------------------------






(Junior Mezzanine Loan) made by Junior Mezzanine Borrower to Goldman in the
original principal amount of $47,872,931.46 (the “Goldman Junior Mezzanine
Note”), (2) that certain Mezzanine Promissory Note A-2 (Junior Mezzanine Loan)
made by Junior Mezzanine Borrower to Citi in the original principal amount of
$37,234,286.92 (the “Citi Junior Mezzanine Note”), and (3) that certain
Mezzanine Promissory Note A-3 (Junior Mezzanine Loan) made by Junior Mezzanine
Borrower to SL Green in the original principal amount of $14,222,454.75 (the “SL
Green Junior Mezzanine Note”; together with the Goldman Junior Mezzanine Note
and the Citi Junior Mezzanine Note, the “Junior Mezzanine Notes” and together
with the Senior Notes, the “Notes”), and secured by, among other things, a
Pledge and Security from Junior Mezzanine Borrower pursuant to which Junior
Mezzanine Lender is granted a first priority security interest in the direct
ownership interests of Junior Mezzanine Borrower in the Senior Mezzanine
Borrower (collectively, the “Junior Pledge Agreement”);
WHEREAS, pursuant to that certain Assignment and Assumption Agreement (Mortgage
Loan) dated as of August 22, 2008, SL Green Realty Corp. assigned all its,
right, title and interest in and to the Senior Loan to SLG Mortgage;
WHEREAS, pursuant to that certain Assignment and Assumption Agreement (Junior
Mezzanine Loan) dated as of August 22, 2008, SL Green Realty Corp. assigned all
its, right, title and interest in and to the Junior Mezzanine Loan to SLG Mezz;
WHEREAS, (a) SLG Mortgage, Goldman and Citi entered into that certain Co-Lender
Agreement dated as of August 22, 2008, relative to the Senior Loan (the “Senior
Loan Co-Lender Agreement”), and (b) SLG Mezz, Goldman and Citi entered into that
certain Co-Lender Agreement dated as of August 22, 2008 (the “Junior Mezzanine
Co-Lender Agreement,” and together with the Senior Loan Co-Lender Agreement, the
“Co-Lender Agreements”);
WHEREAS, Goldman, Citi and SLG Mortgage, collectively in their individual
capacities as “Senior Lender,” and Goldman, Citi and SLG Mezz, collectively in
their individual capacities as “Junior Mezzanine Lender,” together with Goldman
and Citi in their individual capacities as “Senior Mezzanine Lender,” entered
into that certain Intercreditor Agreement, dated as of August 22, 2008 (the
“Intercreditor Agreement”); and
WHEREAS, pursuant and subject to the terms and conditions of this Agreement, (i)
SLG Mortgage has agreed to assign to Assignee the SL Green Senior Note and SLG
Mortgage's right, title and interest in and to the Senior Loan, the Senior Loan
Agreement, the other Senior Loan Documents, the Senior Loan Co-Lender Agreement
and the Intercreditor Agreement (and together with all rights, benefits and
claims arising out of foregoing documents and agreements, the “Senior Loan
Assigned Interests”), and (ii) SLG Mezz has agreed to assign to Assignee the SL
Green Junior Mezzanine Note, and SLG Mezz's right, title and interest in and to
the Junior Mezzanine Loan, the Junior Mezzanine Loan Agreement, the other Junior
Mezzanine Loan Documents, the Junior Mezzanine Co-Lender Agreement and the
Intercreditor Agreement (and together with all rights, benefits and claims
arising out of foregoing documents and agreements, the “Junior Mezzanine Loan
Assigned Interests” and together with the Senior Loan Assigned Interests, the
“Assigned Interests”) and the Assignee hereby covenants and agrees to accept
such assignment and assume the obligations of the SLG Mortgage and SLG Mezz,
respectively, under the Assigned Interest.

4641-007 Doc#45

--------------------------------------------------------------------------------






NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
Section 1.    Definitions. All capitalized terms not otherwise defined herein
have the respective meanings set forth in the Loan Agreements, as the context
may require.
Section 2.    Assignment and Assumption. Assignor hereby assigns and sells to
Assignee, all of the Assigned Interests. Assignee hereby accepts such assignment
from Assignor. This assignment shall be effective as of the date hereof. As of
the date hereof, (1) Assignee shall succeed to and acquire all of the Assigned
Interests, (2) Assignee shall assume and be obligated to fulfill, perform and
discharge all of the obligations and liabilities of Assignor under the Assigned
Interests to the extent arising on or after the date hereof and (3) Assignor
shall relinquish its rights and shall be released from its obligations under the
Assigned Interests to the extent arising on or after the date hereof.
Concurrently with the Assignor's execution and delivery of this Agreement, (1)
SLG Mortgage shall execute and deliver to Assignee an Allonge to the SL Green
Senior Note in the form of Exhibit A attached hereto, which shall be affixed to
the original SL Green Senior Note, and (2) SLG Mezz shall execute and deliver to
Assignee an Allonge to the SL Green Junior Mezzanine Note in the form of Exhibit
A-1 attached hereto, which shall be affixed to the original SL Green Junior
Mezzanine Note. Notwithstanding the foregoing, if for any reason, Assignor is
unable to deliver the original SL Green Senior Note and/or the original SL Green
Junior Mezzanine Note to Assignee concurrently with its execution of this
Agreement as aforesaid because such Assignor is unable to locate either or both
of the original SL Green Senior Note and the original SL Green Junior Mezzanine
Note  (such missing note being referred to as a “Lost Note”), then the
applicable Assignor shall deliver to Assignee a lost note affidavit in the form
of Exhibit D attached hereto with respect to the Lost Note(s), as applicable,
concurrently with its execution of this Agreement.  If a Lost Note is located
by Assignor after the date hereof, the applicable Assignor shall promptly notify
Assignee in writing and deliver the original Lost Note to Assignee or as
Assignee shall otherwise direct.
Section 3.    Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, Assignee shall pay to Assignor on the date
hereof in U.S. dollars the amount heretofore agreed between them pursuant to a
funding statement from Assignor to Assignee and countersigned by both Assignor
and Assignee. Each of Assignor and Assignee agrees that if after the date hereof
it receives any amount under the Loan Documents that is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party's interest therein and promptly pay the
same to such other party.
Section 4.    Representations and Warranties - Authority. (a) This Agreement and
the assignment from SLG Mortgage to Assignee is made without any representation,
warranty or recourse whatsoever by SLG Mortgage, except as specifically set
forth in this Section 4 and Sections 5 and 8 below. Accordingly, SLG Mortgage
hereby represents and warrants to Assignee that (i) SLG Mortgage is the sole
owner of the Senior Loan Assigned Interests, (ii) SLG Mortgage is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified in each jurisdiction required
in order to execute, deliver and perform this Agreement, (iii) SLG Mortgage has
the full power and authority to enter into and consummate the transactions
contemplated by this

4641-007 Doc#45

--------------------------------------------------------------------------------






Agreement without the consent, except as otherwise set forth in Section 16
below, of any third party, is authorized to execute, deliver and perform this
Agreement, and the person or persons signing this Agreement on behalf of SLG
Mortgage have been duly authorized to sign this Agreement on behalf of SLG
Mortgage, (iv) this Agreement constitutes a valid, legal and binding agreement
of SLG Mortgage enforceable against SLG Mortgage in accordance with its terms
subject to (1) applicable bankruptcy, reorganization, insolvency, moratorium and
other laws affecting the enforcement of creditors' rights generally, and (2)
general principles of equity which may apply regardless of whether a proceeding
is brought in law or in equity, (v) all actions (including, without limitation,
all internal approvals) necessary to authorize the execution, delivery, and
performance of this Agreement on behalf of SLG Mortgage have been duly taken,
and all such actions continue in full force and effect as of the date hereof,
and SLG Mortgage has duly executed and delivered this Agreement, (vi) there are
no conditions precedent to the effectiveness of this Agreement as against SLG
Mortgage that have not been satisfied or waived, (vii) the execution and
delivery of this Agreement and the performance of SLG Mortgage's obligations
hereunder, (1) will not violate SLG Mortgage's organizational documents, (2)
constitute a default under, or result in the breach of, any material agreement
or instrument to which SLG Mortgage is a party or to which any of SLG Mortgage's
assets are subject, or (3) to SLG Mortgage's knowledge, constitute a violation
by SLG Mortgage of any statute, law or regulation that is applicable to SLG
Mortgage, which, in each case, would materially and adversely affect SLG
Mortgage's ability to carry out the transactions contemplated by this Agreement,
and (viii) SLG Mortgage has received no notice of any pending or threatened
claim, action or proceeding that could, if adversely determined, impact the
transactions contemplated by this Agreement.
(b) This Agreement and the assignment from SLG Mezz to Assignee is made without
any representation, warranty or recourse whatsoever by SLG Mezz, except as
specifically set forth in this Section 4 and Sections 5 and 8 below.
Accordingly, SLG Mezz hereby represents and warrants to Assignee that (i) SLG
Mezz is the sole owner of the Junior Mezzanine Loan Assigned Interests, (ii) SLG
Mezz is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware and is qualified in each
jurisdiction required in order to execute, deliver and perform this Agreement,
(iii) SLG Mezz has the full power and authority to enter into and consummate the
transactions contemplated by this Agreement without the consent, except as other
set forth in Section 16 below, of any third party, is authorized to execute,
deliver and perform this Agreement, and the person or persons signing this
Agreement on behalf of SLG Mezz have been duly authorized to sign this Agreement
on behalf of SLG Mezz, (iv) this Agreement constitutes a valid, legal and
binding agreement of SLG Mezz enforceable against SLG Mezz in accordance with
its terms subject to (1) applicable bankruptcy, reorganization, insolvency,
moratorium and other laws affecting the enforcement of creditors' rights
generally, and (2) general principles of equity which may apply regardless of
whether a proceeding is brought in law or in equity, (v) all actions (including,
without limitation, all internal approvals) necessary to authorize the
execution, delivery, and performance of this Agreement on behalf of SLG Mezz
have been duly taken, and all such actions continue in full force and effect as
of the date hereof, and SLG Mezz has duly executed and delivered this Agreement,
(vi) there are no conditions precedent to the effectiveness of this Agreement as
against SLG Mezz that have not been satisfied or waived, (vii) the execution and
delivery of this Agreement and the performance of SLG Mezz's obligations
hereunder, (1) will not violate SLG Mezz's organizational documents, (2)
constitute

4641-007 Doc#45

--------------------------------------------------------------------------------






a default under, or result in the breach of, any material agreement or
instrument to which SLG Mezz is a party or to which any of SLG Mezz's assets are
subject, or (3) to SLG Mezz's knowledge, constitute a violation by SLG Mezz of
any statute, law or regulation that is applicable to SLG Mezz, which, in each
case, would materially and adversely affect SLG Mezz's ability to carry out the
transactions contemplated by this Agreement, and (viii) SLG Mezz has received no
notice of any pending or threatened claim, action or proceeding that could, if
adversely determined, impact the transactions contemplated by this Agreement.
Section 5.    Representations and Warranties - Loan. (a) SLG Mortgage hereby
represents and warrants to Assignee that as of the date hereof (i) SLG Mortgage
is the legal and beneficial owner of the Senior Loan Assigned Interests and such
interests are free and clear of any claim, lien, pledge, negative pledge,
option, security interest, interest or other charge, (ii) to SLG Mortgage's
knowledge, the outstanding principal balance and the accrued unpaid interest
payable under the SL Green Senior Note are set forth in Exhibit C attached
hereto, (iii) to SLG Mortgage's knowledge, except as may otherwise be set forth
on Schedule 1 attached hereto and made a part hereof, SLG Mortgage is not a
party to any Loan Documents other than as set forth on Exhibit D of the
Intercreditor Agreement, and (iv) to SLG Mortgage's knowledge, SLG Mortgage has
not received any notice requesting or demanding SLG Mortgage make its
proportionate share of any Advance in accordance with the terms of the Senior
Loan Co-Lender Agreement.
(b) SLG Mezz hereby represents and warrants to Assignee that as of the date
hereof (i) SLG Mezz is the legal and beneficial owner of the Junior Mezzanine
Loan Assigned Interests solely with respect to the Junior Mezzanine Loan and
such interests are free and clear of any claim, lien, pledge, negative pledge,
option, security interest, interest or other charge, (ii) to SLG Mezz's
knowledge, the outstanding principal balance and the accrued unpaid interest
payable under the SL Green Junior Mezzanine Note are set forth in Exhibit C-1
attached hereto (iii) to SLG Mezz's knowledge, except as may otherwise be set
forth on Schedule 1 attached hereto and made a part hereof, SLG Mezz is not a
party to any Loan Documents other than as set forth on Exhibit C of the
Intercreditor Agreement, and (iv) to SLG Mezz's knowledge, SLG Mezz has not
received any notice requesting or demanding SLG Mezz make its proportionate
share of any Advance in accordance with the terms of the Senior Loan Co-Lender
Agreement.
Section 6.    Representations and Warranties - Assignee. Assignee hereby
represents and warrants to Assignor that (a) it is a limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation and is qualified in each jurisdiction required in
order to execute, deliver and perform this Agreement, (b) Assignee has the full
power and authority to enter into and consummate the transactions contemplated
by this Agreement without the consent of any third party, and is authorized to
execute, deliver and perform this Agreement, and the person or persons signing
this Agreement on behalf of Assignee have been duly authorized to sign this
Agreement on behalf of Assignee, (c) this Agreement constitutes a valid, legal
and binding agreement of Assignee enforceable against Assignee in accordance
with its terms subject to (i) applicable bankruptcy, reorganization, insolvency,
moratorium and other laws affecting the enforcement of creditors' rights
generally, and (ii) general principles of equity which may apply regardless of
whether a proceeding is brought in law or in equity, (d) all actions (including,
without limitation, all internal approvals) necessary to authorize the
execution, delivery, and performance of this

4641-007 Doc#45

--------------------------------------------------------------------------------






Agreement on behalf of Assignee have been duly taken, and all such actions
continue in full force and effect as of the date hereof, and Assignee has duly
executed and delivered this Agreement, (e) there are no conditions precedent to
the effectiveness of this Agreement as against Assignee that have not been
satisfied or waived, (f) the execution and delivery of this Agreement and the
performance of Assignee's obligations hereunder, will not (i) violate Assignee's
organizational documents, (ii) constitute a default under, or result in the
breach of, any material agreement or instrument to which Assignee is a party or
to which any of Assignee's assets are subject, or (iii) to Assignee's knowledge,
constitute a violation by Assignee of any statute, law or regulation that is
applicable to Assignee, which, in each case, would materially and adversely
affect Assignee's ability to carry out the transactions contemplated by this
Agreement, and (g) Assignee satisfies one or more of the criteria set forth in
the definition of “Qualified Transferee” in the Intercreditor Agreement.
Section 7.    No Reliance on Assignor. Assignee acknowledges and agrees that it
is a sophisticated lender and/or investor in real estate and commercial loans,
including, without limitation, mortgage loans secured by real estate or
mezzanine loans of the same type as the Loans, and, except for the
representations, warranties and covenants of Assignor set forth herein, its
decision to enter into this Agreement and to purchase Assignor's interest in the
Loans is based upon its own independent evaluation of the terms, covenants,
conditions and provisions of, respectively, the Loan Documents, the Co-Lender
Agreements, the Intercreditor Agreement and such other matters, materials and
market conditions and criteria which Assignee deems relevant, and Assignee will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of the Borrower, the Junior Mezzanine
Borrower, any Guarantor and the principals of Borrower, the Junior Mezzanine
Borrower and Guarantor. Assignee recognizes the special nature of the
transaction that is the subject of this Agreement, understands and is freely
taking all risks involved in connection with the transaction and acknowledges
that the nature and risks are reflected in the purchase price of the Loans and
in the terms and conditions pursuant to which Assignor is willing to purchase
and Assignor is willing to sell the Assignor's interest in the Loans. Assignee
further acknowledges that Assignee has not relied upon any statements,
representations, warranties or covenants other than those specifically contained
in this Agreement. Without limiting the foregoing, Assignee acknowledges that
Assignor has made no representations or warranties in connection with, and shall
have no responsibility with respect to, the Assigned Interests and/or the
Premises other than those specifically contained in this Agreement (including,
without limitation, the cash flow of the Premises, the value, marketability,
condition or future performance thereof, the existence, status, adequacy or
sufficiency of the leases, the tenancies or occupancies of the Premises, or the
sufficiency of the cash flow of the Premises to pay all amounts which may become
due from time to time pursuant to the Loan Documents, the solvency, financial
condition or statements of the Borrower, the Junior Mezzanine Borrower, any
Guarantor, the principals of Borrower, the Junior Mezzanine Borrower, any
Guarantor or any other Person, or the validity and enforceability of the
Borrower's, the Junior Mezzanine Borrower's, any Guarantor's or any other
Person's obligations under the Loan Documents, this Agreement, or the Notes).
Section 8.    Withholding Taxes. If either Assignor is organized under the laws
of a jurisdiction outside the United States, it hereby represents on its own
behalf that it has delivered to Assignee completed and signed copies of any
forms that may be required by the United States Internal Revenue Service in
order to certify its exemption from United States

4641-007 Doc#45

--------------------------------------------------------------------------------






withholding taxes with respect to any payment or distribution to said Assignor
with respect to this Agreement or such other documents as are necessary to
indicate that all such payments or distributions are subject to such taxes at a
rate reduced by an applicable tax treaty.
Section 9.    Acknowledgements by Assignee. Assignee acknowledges that it has
received and reviewed the Loan Documents listed in Exhibit C and Exhibit D to
the Intercreditor Agreement and Schedule 1 attached hereto and Assignee
acknowledges and agrees that the SL Green Senior Note and the SL Green Junior
Mezzanine Note are subject to the Co-Lender Agreements, the Intercreditor
Agreement, and the Loan Documents.
Section 10.    Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all prior agreements, if any, of the parties hereto
with respect to the subject matter hereof.
Section 11.    Further Assurances. Assignor and Assignee hereby agree to execute
such other customary instruments as may be reasonably requested by Assignor or
Assignee to consummate and/or evidence the transactions contemplated herein,
including without limitation, any assignments in recordable form that may be
necessary to evidence the assignment to Assignee of SLG Mortgage's
interests in any Senior Mortgages and any assignments of leases and rents
securing the Senior Loan.
Section 12.    No Securities. Assignee acknowledges and agrees that Assignee's
purchase and acquisition of the Assigned Interests does not constitute a
purchase of securities within the meaning of federal or state securities laws,
and Assignee waives all rights, if any, to make any claim with respect thereto
in connection with any federal or state securities law.
Section 13.    Governing Law, Venue and Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
In addition, Assignor and Assignee agree that any legal suit, action or
proceeding against Assignor or Assignee arising out of or relating to this
Agreement shall only be instituted in any Federal or State court in the City of
New York, County of New York, pursuant to Section 5-1402 of the New York General
Obligations law, and Assignor and Assignee each waives any objections which it
may now or hereafter have based on venue and/or forum non conveniens of any such
suit, action or proceeding, and Assignor and Assignee hereby irrevocably submits
to the jurisdiction of any such court in any suit, action or proceeding. Each
party hereto expressly waives and agrees not to assert any right to a jury trial
in any dispute related to this Agreement.
Section 14.    Counterparts. This Agreement may be executed in one or more
counterparts and by facsimile or by portable document format (PDF) transmission,
each of which counterparts so executed shall constitute an original and all of
which taken together shall constitute one agreement.
Section 15.    Brokers. Assignor and Assignee each represent and warrant to the
other that no real estate commissions, finders' fees, or brokers' fees have been
or will be incurred in connection with the transaction contemplated hereunder
and shall indemnify and hold the other harmless from and against all claims,
losses, costs, damages and expenses (including



4641-007 Doc#45

--------------------------------------------------------------------------------






reasonable attorneys' fees and disbursements) suffered or incurred by the other
as a result of the breach by such party of the foregoing representations. The
terms of this Section 15 shall survive the consummation of the transaction
contemplated hereunder and/or any termination of this Agreement without
limitation.
Section 16.    Consent. Goldman and Citi are executing this Agreement so as to
acknowledge their respective consent to the assignment of the Assigned Interests
by Assignor and the assumption of the Assigned Interests by Assignee, in
accordance with the terms and conditions of this Agreement, as and to the extent
their consent is required under the Co-Lender Agreements and the Intercreditor
Agreement. In addition, Goldman and Citi agree that this Agreement shall serve
as written notice to each of them of the assignment of the Assigned Interests
from Assignor to Assignee under the Co-Lender Agreements and the Intercreditor
Agreement and that no further notice or action needs to be taken by Assignor or
Assignee under the Co-Lender Agreements and Intercreditor Agreement as a
condition of such assignment.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.


ASSIGNOR:


SLG STARS MORTGAGE LOAN LLC,
a Delaware limited liability company
By:    /s/ Andrew S. Levine
Name: Andrew S. Levine
Title: Executive Vice President


SLG STARS MEZZ LOAN LLC,
a Delaware limited liability company
By:    /s/ Andrew S. Levine
Name: Andrew S. Levine
Title: Executive Vice President
[Signatures continue on following page]






4641-007 Doc#45




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
ASSIGNEE:


KBS GKK PARTICIPATION HOLDINGS I, LLC,
a Delaware limited liability company


By:    KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer




[Signatures continue on following page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.


CONSENTED, ACKNOWLEDGED AND
AGREED:


GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership


By: Goldman Sachs Real Estate Funding Corp.,
its general partner
By:    /s/ Mark J. Buono
Name: Mark J. Buono
Title: Authorized Signatory


CITICORP NORTH AMERICA, INC.
a New York corporation    
By:    /s/ Michael M. Schadt
Name: Michael M. Schadt
Title: Director






















































4641-007 Doc#42




--------------------------------------------------------------------------------






EXHIBIT A


Allonge to SL Green Senior Note






--------------------------------------------------------------------------------






ALLONGE
May    ,2011
Allonge to Amended and Restated Promissory Note A-3 ("Note") dated as of April
1, 2008, amended as of August 22,2008, made by each of the entities listed as a
"Maker" on the signature pages to the Note, as maker, to and in favor of SL
Green Realty Corp., a Maryland corporation, as holder, which Note was assigned
by SL Green Realty Corp. to SLG Stars Mortgage Loan LLC, a Delaware limited
liability company, ("SLG Mortgage"), pursuant to an Assignment and Assumption
(Mortgage Loan) dated as of August 22, 2008. The Note is hereby transferred
pursuant to the following endorsement with the same force and effect as if such
endorsement were set forth at the end of the Note:
Pay to the order of KBS GKK PARTICIPATION HOLDINGS I, LLC, A DELAWARE LIMITED
LIABILITY COMPANY ("KBS"), AS-IS, WHERE-IS, WITHOUT REPRESENTATION, RECOURSE OR
WARRANTY, EXPRESS OR IMPLIED, IN FACT OR BY LAW (EXCEPT FOR THOSE
REPRESENTATIONS MADE IN SECTIONS 4, 5 AND 8 IN THAT CERTAIN ASSIGNMENT AND
ASSUMPTION AGREEMENT BY AND AMONG SLG MORTGAGE, SLG STARS MEZZ LOAN LLC AND KBS,
DATED MAY    ,2011.
[end of page; signature follows on next page]




--------------------------------------------------------------------------------






This Allonge will be "affixed" to the Note and is hereby made a part thereof.
HOLDER:
SLG STARS MORTGAGE LOAN LLC, a Delaware limited liability company
By:
 
 
Name:
 
Title:
 















































































4641-007 Doc#42






--------------------------------------------------------------------------------






EXHIBIT A-1


Allonge to SL Green Junior Mezzanine Note






--------------------------------------------------------------------------------






ALLONGE
May    ,2011
Allonge to Mezzanine Promissory Note A-3 (Junior Mezzanine Loan) ("Note"1) dated
August 22, 2008, made by each of the entities listed as a "Maker" on the
signature pages to the Note, as maker, to and in favor of SL Green Realty Corp.,
a Maryland corporation, as holder, which Note was assigned by SL Green Realty
Corp. to SLG Stars Mezz Loan LLC, a Delaware limited liability company ("SLG
Mezz"), pursuant to an Assignment and Assumption (Junior Mezzanine Loan) dated
as of August 22, 2008. The Note is hereby transferred pursuant to the following
endorsement with the same force and effect as if such endorsement were set forth
at the end of the Note:
Pay to the order of KBS GKK PARTICIPATION HOLDINGS I, LLC, A DELAWARE LIMITED
LIABELITY COMPANY ("KBS"), AS-IS, WHERE-IS, WITHOUT REPRESENTATION, RECOURSE OR
WARRANTY, EXPRESS OR IMPLIED, IN FACT OR BY LAW (EXCEPT FOR THOSE
REPRESENTATIONS MADE IN SECTIONS 4, 5 AND 8 IN THAT CERTAIN ASSIGNMENT AND
ASSUMPTION AGREEMENT BY AND AMONG SLG MEZZ, SLG STARS MORTGAGE LOAN LLC AND KBS,
DATED MAY     _______, 2011.
[end of page; signature follows on next page]






--------------------------------------------------------------------------------






This Allonge will be "affixed" to the Note and is hereby made a part thereof.
HOLDER:
SLG STARS MEZZ LOAN LLC, a Delaware limited liability company
By:
 
 
Name:
 
Title:
 

















































































4641-007 Doc#42




--------------------------------------------------------------------------------






EXHIBIT C


Senior Loan


Outstanding Principal Balances and Accrued Unpaid Interest


    
Principal
$
34,439,133.75


Accrued Interest
$
148,518.76


Total:
$
35,807,651.91







--------------------------------------------------------------------------------






EXHIBIT C


Junior Mezzanine Loan


Outstanding Principal Balances and Accrued Unpaid Interest




Principal
$
13,039,175.43


Accrued Interest
$
210.068.98


Total:
$
13,249,244.41









--------------------------------------------------------------------------------






EXHIBIT D


Form of Lost Note Affidavit


[TO BE INSERTED]




































































































4641-007 Doc#42




--------------------------------------------------------------------------------






LOST NOTE AFFIDA VIT
STATE OF NEW YORK     )
) ss:
COUNTY OF NEW YORK     )
__, being duly sworn, deposes and says that:
1.    Deponent is a    of SLG Stars Mortgage Loan LLC, a
Delaware limited liability company ("SLG Mortgage"), as successor-in-interest to
SL Green Realty Corp.
2.SLG Mortgage is the owner, holder and payee of that certain Amended and
Restated Promissory Note A-3 (the "Note") dated as of April 1, 2008, amended as
of August 22, 2008, made by each of the entities listed as "Maker" on the
signature pages to the Note to SL Green Realty Corp. in the principal amount of
$35,697,282.81; which Note was assigned by SL Green Realty Corp. to SLG Mortgage
pursuant to an Assignment and Assumption (Mortgage Loan) dated as of August
22,2008.
3.That SLG Mortgage has been requested to issue an assignment of all of its
right, title and interest in and to the Note and certain other documents
executed in connection with the Note to KBS GKK Participation Holdings I, LLC
("KBS").
4.When reviewing the loan file to compile the documents necessary to assign the
Note and certain other documents executed in connection with the Note, SLG
Mortgage discovered that the original Note was lost.
5.SLG Mortgage has undertaken a diligent search of all of its files in which the
original Note may be located but is unable to locate the original Note and,
therefore, considers the original Note to be lost.
6.SLG Mortgage states that the original Note has not been located, previously
sold, pledged, assigned or otherwise hypothecated or satisfied.
7.This Affidavit is given to KBS as evidence of the fact that the original Note
has not been found.


4641-007 Doc#S7
4641-007 Doc#42




--------------------------------------------------------------------------------






8. Should SLG Mortgage find or recover the original of the Note, SLG Mortgage
will immediately surrender the same to KBS without requiring consideration
therefor.
9..    In consideration of the acceptance by KBS of this affidavit in lieu of
delivery of the original Note, SLG Mortgage will at all times indemnify and hold
harmless KBS from all liabilities, losses, claims, expenses or damages,
including, without limitation, reasonable attorneys' fees, which KBS may sustain
and incur by reason of, or on account of, any person or entity presenting the
lost Note to KBS for payment or redemption on or after the date hereof. The
foregoing indemnity shall terminate if the original of the Note is located and
delivered to KBS.


SLG STARS MORTGAGE LOAN LLC, a Delaware limited liability company
By:
 
 
Name:
 
Title:
 

































































4641-007 Doc#57
4641-007 Doc#42




--------------------------------------------------------------------------------






STATE OF NEW YORK     )
) ss.i COUNTY OF NEW YORK )
On the    ____ day of May, 2011 before me, the undersigned, a Notary Public in
and for said
state, personally appeared _____________________________ known to me or proved
to me on
the basis of satisfactory evidence to be the individuals) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity(ies), and that by his/her signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individuals) acted, executed the instrument.






 
Notary Public
 

                    


































+641-007 DocM7
4641-007 Doc#42




--------------------------------------------------------------------------------






LOST NOTE AFFIDAVIT
STATE OF NEW YORK     )
) ss: COUNTY OF NEW YORK )
____________________ , being duly sworn, deposes and says that:
1.    Deponent is a ____________________ of SLG Stars Mezz Loan LLC, a
Delaware limited liability company ("SLG Mezz"), as successor-in-interest to SL
Green Realty Corp.
2.SLG Mezz is the owner, holder and payee of that certain Mezzanine Promissory
Note A-3 (Junior Mezzanine Loan) (the "Note") dated as of August 22, 2008, made
by GKK Stars Junior Mezz 2 LLC to SL Green Realty Corp. in the principal amount
of $14,222,454.75; which Note was assigned by SL Green Realty Corp. to SLG Mezz
pursuant to an Assignment and Assumption (Junior Mezzanine Loan) dated as of
August 22,2008.
3.That SLG Mezz has been requested to issue an assignment of all of its right,
title and interest in and to the Note and certain other documents executed in
connection with the Note to KBS GKK Participation Holdings I, LLC ("KBS").
4.When reviewing the loan file to compile the documents necessary to assign the
Note and certain other documents executed in connection with the Note, SLG Mezz
discovered that the original Note was lost.
5.SLG Mezz has undertaken a diligent search of all of its files in which the
original Note may be located but is unable to locate the original Note and,
therefore, considers the original Note to be lost.
6.SLG Mezz states that the original Note has not been located, previously sold,
pledged, assigned or otherwise hypothecated or satisfied.
7.This Affidavit is given to KBS as evidence of the fact that the original Note
has not been found.






4641-007 Doc#59
4641-007 Doc#42




--------------------------------------------------------------------------------






8.    Should SLG Mezz find or recover the original of the Note, SLG Mezz will
immediately surrender the same to KBS without requiring consideration therefor.
9.    In consideration of the acceptance by KBS of this affidavit in lieu of
delivery of the original Note, SLG Mezz will at all times indemnify and hold
harmless KBS from all liabilities, losses, claims, expenses or damages,
including, without limitation, reasonable attorneys' fees, which KBS may sustain
and incur by reason of, or on account of, any person or entity presenting the
lost Note to KBS for payment or redemption on or after the date hereof. The
foregoing indemnity shall terminate if the original of the Note is located and
delivered to KBS.


SLG STARS MEZZ LOAN LLC, a Delaware limited liability company
By:
 
 
Name:
 
Title:
 









































4641-007 Doc#59
4641-007 Doc#42




--------------------------------------------------------------------------------






STATE OF NEW YORK     )
) ss. COUNTY OF NEW YORK )
On the    ____ day of May, 2011 before me, the undersigned, a Notary Public in
and for said
state, personally appeared _____________________________ known to me or proved
to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity(ies), and that by his/her signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


                            
 
Notary Public
 























































































4641-007 Dori59




--------------------------------------------------------------------------------






SCHEDULE 1


List of Other Loan Documents


Senior Loan


1.
Omnibus Extension of Loan Agreements dated March 13, 2011.



2.
Omnibus Extension of Loan Agreements dated April 15, 2011.



3.
Omnibus Extension of Loan Agreements dated April 29, 2011.



4.
Senior Loan Co-Lender Agreement.



5.
Intercreditor Agreement.



6.
Allonge dated as of August 22, 2008, from SL Green Realty Corp. to SLG Stars
Mortgage Loan LLC.



7.
Assignment and Assumption (Mortgage Loan) dated August 22, 2008, by and between
SL Green Realty Corp. to SLG Stars Mortgage Loan LLC.





Junior Mezzanine Loan


1.
Omnibus Extension of Loan Agreements dated March 13, 2011.



2.
Omnibus Extension of Loan Agreements dated April 15, 2011.



3.
Omnibus Extension of Loan Agreements dated April 29, 2011.



4.
Junior Mezzanine Co-Lender Agreement.



5.
Intercreditor Agreement.



6.
Allonge dated as of August 22, 2008, from SL Green Realty Corp. to SLG Stars
Mezz Loan LLC.



7.
Assignment and Assumption (Junior Mezzanine Loan) dated August 22, 2008, by and
between SL Green Realty Corp. to SLG Stars Mezz Loan LLC.

















4641-007 Doc#42


